Case: 16-60076      Document: 00513775762         Page: 1    Date Filed: 11/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-60076                                  FILED
                                  Summary Calendar                        November 29, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
LAL BHATIA,

                                                 Petitioner-Appellant

v.

UNITED STATES OF AMERICA; IMMIGRATION AND CUSTOMS
ENFORCEMENT, an entity; JEH CHARLES JOHNSON, SECRETARY,
DEPARTMENT OF HOMELAND SECURITY; SARAH R. SALDANA,
Director of Immigration and Customs Enforcement; DAVID RIVERA, Field
Office Director for the New Orleans Field Office of Immigration and Customs
Enforcement; DAVE BERKEBILE, Warden for Adams County Correctional
Center,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:15-CV-100


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Lal Bhatia, formerly federal prisoner # 97562-011, appeals the denial of
his motion for a preliminary injunction in a 28 U.S.C. § 2241 proceeding. He
also moves for expedited consideration.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60076    Document: 00513775762     Page: 2   Date Filed: 11/29/2016


                                 No. 16-60076

      During the pendency of this appeal, Bhatia was released from prison and
placed in Immigration and Customs Enforcement custody. Accordingly, his
appeal is moot, and we lack jurisdiction over it. See Bailey v. Southerland, 821
F.2d 277, 278 (5th Cir. 1987).
      APPEAL DISMISSED; MOTION DENIED.




                                       2